 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDIMPERIAL OUTFITTERSandMEREDITH W. ANDERSEN, Pe-titionerandLOCAL 34, RETAIL CLERKS INTERNATIONALASSOCIATION, AFL. Case No. 2-RD-205. November 9, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Aaron Weiss-man, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:The Employer asserts thatitisnot engagedin commercewithin themeaningof the Act. The record shows that theEmployer, a New Jersey corporation, operates a single retailstore located at Newark, New Jersey, selling household goods,clothing, and jewelry on the installment plan from its store, andfrom door to door. During the past year, it made purchases inexcess of$25,000 of which 75 percent was shipped from out-side the State. During the same period, it shippedin excess of$25,000 to Imperial Electronics, a separate corporation, whichoperates a similar retail store in Brooklyn, ,New York. Impe-rial Electronics has the same officers and stockholders as theEmployer.The practice has been for the Employer to purchase almostall necessary merchandise for itself and for Imperial Elec-tronics. The shipments of such merchandise to Imperial Elec-tronics constitute the Employer's only out-of-State shipments.However, because Imperial Electronics has been in the processof liquidation, the Employer, about 9 months prior to the hear-ing, ceased making purchases on behalf of Imperial Electronics.Itisanticipated that the liquidation of Imperial Electronicswill be completed within 6 months fromthedate of the hearing.Itis clear that, apart from its activities on behalf of Impe-rial Electronics, the Employer's operations, although not whol-ly unrelated to commerce, are essentially local in nature andare not of sufficient magnitude to warrant the assertion of theBoard's jurisdiction.'In view of the fact that the liquidation of Imperial Electron-icswill be completed in the very near future, we believe thatitwould not effectuate the policies of the Act to assert juris-diction over the Employer herein. The petition, therefore, willbe dismissed.[The Board dismissed the petition.]iRetley's Stores, Inc., 96 NLRB 516; Evans Fur Company, 88 NLRB 1096.107 NLRB No. 17.